    Case 8:19-cv-00475-WFJ-SPF Document 11 Filed 03/05/19 Page 1 of 4 PageID 84
 


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALVA JOHNSON,
Individually and on behalf of all others
similarly situated,                                     Case No. 8:19-cv-475-T-02SPF

         Plaintiff,

vs.

DONALD J. TRUMP, In his Individual
Capacity and DONALD J. TRUMP
FOR PRESIDENT, INC.,

      Defendants.
____________________________________/

                           MOTION FOR PERMISSION FOR
                      KARLA GILBRIDE TO APPEAR PRO HAC VICE

         Janet R. Varnell of the law firm of Varnell & Warwick, P.A., as counsel for Plaintiff, Alva

Johnson, on behalf of herself and all others similarly situated (“Plaintiff”), hereby respectfully

requests that this Court enter an Order permitting K a r l a G i l b r i d e to appear pro hac vice

as co-counsel for Plaintiff in this action. In support of this Motion, the undersigned states as

follows:

         1.     This application is made pursuant to Local Rule 2.02 of this Court.

         2.     Karla Gilbride is a member in good standing of the b a r o f t h e D i s t r i c t o f

C o l u m b i a . M s . G i l b r i d e is in good standing and licensed to practice in the United States

District Courts for the Southern District of New York, the District of Columbia, and the Northern

and Central Districts of California, as well as the U.S. Courts of Appeals for the First, Second,

Third, Fourth, Seventh, Eighth, Ninth and Eleventh Circuits. There are no pending disciplinary

proceedings against Ms. Gilbride in any state or federal court. Ms. Gilbride has never been




 
    Case 8:19-cv-00475-WFJ-SPF Document 11 Filed 03/05/19 Page 2 of 4 PageID 85
 


convicted of a felony. Ms. Gilbride has never been censured, suspended, disbarred, or denied

admission or readmission by any court.

         3.    Ms. Gilbride is not a resident of Florida and does not make frequent or regular

appearances in separate cases to such a degree to constitute the maintenance of a regular practice

of law in the State of Florida.

         4.    Ms. Gilbride’s office address is Public Justice, P.C., 1620 L Street NW, Suite 630,

Washington, DC 20036; telephone: (202) 797-8600; e-mail: kgilbride@publicjustice.net.

         5.    Ms. Gilbride is familiar with the Rules of this Court, including Rule 2.04, and is

familiar with, and will be governed by, the Code of Professional Responsibility and other

ethical limitations or requirements governing the professional behavior of members of the Florida

bar.

         6.    In accordance with the local rules of this Court, Ms. Gilbride’s completed Special

Admission Attorney Certificate form has been forwarded to the Clerk of the Court. It is

further certified that Ms. Gilbride has complied with the fee and e-mail registration

requirements as required by Local Rule 2.01(d).

         7.    Ms. Gilbride, by and through designated counsel and pursuant to Rule 2.02 of the

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to kgilbride@publicjustice.net.

         8.    Ms. Gilbride is associated with local counsel, Janet R. Varnell, of the law firm of

Varnell & Warwick, P.A. Ms. Varnell is a resident of Florida and maintains an office in this

District for the practice of law. She is a member in good standing of the Florida Bar and is an

active member to the bar of this Court. She is the person with whom the Court and opposing

counsel may readily communicate, upon whom all notices and papers may be served, and who



                                                2 
 
    Case 8:19-cv-00475-WFJ-SPF Document 11 Filed 03/05/19 Page 3 of 4 PageID 86
 


will be responsible for the progress of the case, including the trial in default of the non-resident

attorney, Ms. Gilbride.

                                       Rule 3.01(g) Certification
         Counsel for Defendants have not entered an appearance and pursuant to Local Rule 3.01(g),

the undersigned is unable to confer with opposing counsel to determine if they have any objection

to the relief sought in this motion.

         WHEREFORE, the undersigned respectfully requests that this Court enter an Order

permitting Ms. Gilbride to practice before this Court for the limited purposes of representing

Plaintiff in this action.

Dated: March 5, 2019                            VARNELL & WARWICK, P.A.

                                         By:    /s/ Janet R. Varnell
                                                Janet R. Varnell
                                                Florida Bar No.: 0071072
                                                Brian W. Warwick
                                                Florida Bar No.: 0605573
                                                P.O. Box 1870
                                                Lady Lake, FL 32158
                                                Telephone: (352) 753-8600
                                                Facsimile: (352) 504-3301
                                                jvarnell@varnellandwarwick.com
                                                bwarwick@varnellandwarwick.com
                                                kstroly@varnellandwarwick.com


                                                Attorneys for Plaintiff




                                                   3 
 
    Case 8:19-cv-00475-WFJ-SPF Document 11 Filed 03/05/19 Page 4 of 4 PageID 87
 



                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on March 5, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.



                                              /s/ Janet R. Varnell
                                             Janet R. Varnell




                                                4 
 
Case 8:19-cv-00475-WFJ-SPF Document 11-1 Filed 03/05/19 Page 1 of 1 PageID 88



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALVA JOHNSON,
Individually and on behalf of all others
similarly situated,                                  Case No. Case No. 8:19-cv-475-T-02SPF

        Plaintiff,

vs.

DONALD J. TRUMP, In his Individual
Capacity and DONALD J. TRUMP
FOR PRESIDENT, INC.,

      Defendants.
____________________________________/

         ORDER ON MOTION FOR ADMISSION TO APPEAR PRO HAC VICE

        THIS CAUSE came before the Court upon Janet R. Varnell’s Motion under Local Rule

2.02 asking the Court to allow Karla Gilbride for Admission to Appear Pro Hac Vice on behalf of

Plaintiff in this case. Having considered the motion and all other papers submitted and the records

and files herein, and having determined that all conditions to admission as counsel pro hac vice

have been satisfied, it is

        ORDERED AND ADJUDGED that the Motion for Admission for Karla Gilbride to

Appear Pro Hac Vice is GRANTED.

        DONE AND ORDERED in Orlando, Florida, this ____ day of _______________, 2019.




                                                     Sean P. Flynn
                                                     United States District Judge

Copies furnished to:
All counsel of record




 
